Quinn, Chief Judge
(concurring in part and dissenting in part):
I disagree with the repudiation of United States v Noyd, 18 USCMA 483, 40 CMR 195 (1969). In my opinion an order by a subordinate military authority, which has its origin in, and takes its content from, an illegal action by a service Secretary is not a lawful order, and cannot be the foundation for a charge of disobedience of a “lawful command,” as provided by Article 90(2), Uniform Code of Military Justice, 10 USC §890. This principle is inherent in United States v Voorhees, 4 USCMA 509, 16 CMR 83 (1954), and in Noyd, supra; it was also recognized by the Court of Appeals for the Third Circuit in Brown v McNamara, 387 F2d 150 (1967). As the supreme court of the military justice system, this Court exercises primary responsibility for determination of the legality of an order alleged as a basis for court-martial prosecution. I do not believe that we should deny the responsibility entrusted to us by Congress in this important area, and relegate an accused to a proceeding in a civilian district court for relief from an illegal order.
I concur in the affirmance of the accused’s conviction because, despite the law officer’s misunderstanding of the law, the accused’s plea of guilty and his testimony during the sentence proceeding demonstrate no abuse of discretion or denial of due process in the Secretary’s disapproval of the application for separation from the service. Compare United States v Goguen, No. 421998 (ACMR September 2,1970), Department of the Army Pamphlet No. 27-70-14, page 1, petition for review granted by this Court (Docket No. 23,-588) December 24,1970.